Citation Nr: 0702350	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-20 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
condition.   

2.  Entitlement to service connection for a lumbar spine 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, and from June 1957 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December  2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a lumbar spine condition.  By a May 2004 
statement of the case, the RO found that new material 
evidence had been submitted and the claim was reopened.         


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
condition was previously denied in an October 1986 Board 
decision.  The veteran did not appeal this decision.  

2.  Evidence received since the last final decision in 
October 1986 includes some evidence which is not cumulative 
or redundant, and which raises a reasonable possibility of 
substantiating the claim.
   
3.  The veteran's lumbar spine condition first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The October 1986 Board decision that denied service 
connection for a lumbar spine condition is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a lumbar spine condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(1997).

3.  A lumbar spine condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an August 1985 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  The veteran appealed this decision, but the Board 
denied the veteran's claim again in an October 1986 decision.  
The RO declined to reopen the veteran's claim in December 
2002.  By a May 2004 statement of the case, however, the RO 
found that new and material evidence sufficient to reopen the 
claim had been submitted, but denied the claim for service 
connection on the merits.  While the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a lumbar spine condition, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  

In a decision dated in October 1986, the Board denied the 
veteran's claim for service connection for a lumbar spine 
condition.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2005).  Thus, the October 1986 decision became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection for a lumbar 
spine condition may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
October 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  VA found that there was no nexus 
between the veteran's current low back disability and 
service, and the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a lumbar spine condition in October 2002.  The 
Board finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes two February 2003 letters to 
the RO from two of the veteran's private treating physicians.  
In both of the letters, the physicians opined that the 
veteran's current lumbar spine disability was related to his 
military service.  The Board finds that the February 2003 
statements are both new and material evidence because the 
claim was previously denied due to the lack of a nexus 
between the veteran's current lumbar spine disability and 
service.  Justus, 3 Vet. App. 510 (1992).  This evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statement of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
and supplemental statement of the case essentially considered 
the veteran's claim on the merits, and the veteran was 
afforded a VA examination.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that his low back condition first 
manifested in service and that he is therefore entitled to 
service connection.   

The veteran's service personnel records list his military 
occupational specialties as procurement clerk, administrative 
man, and counselor.  He received the Combat Action Ribbon and 
the Navy Commendation Medal with V device during his period 
of service.  For injuries alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2006).  "Satisfactory evidence" is credible evidence.  
Collette, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  The veteran does not allege that he 
injured his back as the result of direct combat with the 
enemy or participation in combat.  While the veteran's 
participation in combat theoretically proves the incurrence 
of an injury in service, there still needs to be a medical 
nexus linking his current disability to the in-service 
injury.                

In a February 1985 statement, the veteran stated that he had 
made several complaints to military medical facilities 
regarding low back pain that he had suffered from as a result 
of the rigorous Marine Corps physical fitness program.  He 
claimed that due to his low back pain, he was sick in his 
quarters for 10-20 days in February 1963 and another 10-20 
days in 1968 or 1969.  The veteran's service medical records, 
however, show that he was treated for low back pain on only 
two occasions in his nearly 20 years of service.  On the 
first occasion, in March 1964, he was treated for spasm of 
the lumbosacral spinal muscles.  The records also note that 
the veteran experienced a muscle spasm in the low back in 
December 1967 and was treated for low back pain in November 
1972.  At the February 1974 separation examination, the 
veteran complained of recurrent back pain, but the 
examination showed his spine to have no abnormalities.  As 
the veteran's spine was found to be normal on examination at 
separation, and he only had three recorded complaints of 
lumbar spine pain during a 19 year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  None of he veteran's inservice 
treatment diagnosed any chronic condition during his service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current lumbar spine condition.  38 C.F.R. § 3.303(b).  The 
veteran claims to have suffered from a lumbar spine 
disability since 1963, but the first post-service evidence of 
a lumbar spine condition was a private physician's February 
1985 diagnosis of lumbar muscle spasms and degenerative disk 
disease.  The first x-ray evidence of a lumbar spine 
condition was a March 1985 VA diagnosis of osteoarthritis of 
the lumbar spine with degenerative disk disease between L4-5 
and L5-S1.  The next evidence of record of a complaint or 
treatment of the lumbar spine condition is not until June 
2002 where one of the veteran's private physicians diagnosed 
the veteran as having lumbar scoliosis, spondylolisthesis, 
and osteophytic spurring with degenerative disk disease.  In 
a July 2003 examination report, another private physician 
noted that the veteran had diffuse lumbar spondylosis with no 
evidence of significant encroachment.   

The veteran has submitted two separate February 2003 letters 
from Howard D. Weaver, D.O. and Clay Reynolds, D.C. as 
evidence of a nexus between his current lumbar spine 
disability and the  in-service treatment of his low back.  
Dr. Weaver's letter states that "it is as likely as not or 
at least possible that [the veteran's] disability began while 
he was in the service."  Dr. Weaver stated that in rendering 
his opinion, he reviewed  the veteran's current medical 
records where the veteran had documentation of and treatment 
for a lumbar spine injury.  In Dr. Reynolds' letter, he 
reports treating the veteran for upper and lower back 
conditions and opines that the veteran's "chronic injuries 
originated as a result of his extensive military service."  

In order to examine the relationship between the veteran's 
current lumbar spine disability and service, the RO requested 
a VA medical examination for the veteran in April 2005.  The 
VA examiner acknowledged the veteran's complaints of low back 
pain during service and noted that the veteran did not 
complain of low back pain until several years after a June 
1961 injury to his upper cervical spine when he dove into a 
pool.  Additionally, the examiner noted that based upon the 
April 2005 physical examination, the limitations of the 
veteran's lumbar spine range of motion and function did not 
currently appear to be significantly hampered.  The examiner 
stated that the veteran also had symptoms of lumbar stenosis, 
which was not unusual given his current age of 70 years.  
Based upon a full spine examination and a review of the 
veteran's complete claims file, including service medical 
records as well as the two February 2003 physician opinions, 
the VA examiner concluded that the veteran's lumbar spine 
osteoarthritis was more likely causally unrelated to service 
treatment for spasms and low back pain and more likely 
related to degenerative arthritic changes over time and/or 
the veteran's body habitus.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the February 2003 
medical opinions.  Dr. Weaver's assessment is only based upon 
a review of the veteran's current medical records.  Dr. 
Reynolds does not offer any substantive medical evidence to 
support his statement.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Furthermore, the filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore, 8 Vet. App. at 409.  To this 
end, the Board assigns greater weight on the April 2005 VA 
examination and opinion, undertaken to directly address the 
issue on appeal.  In placing greater weight on the April 2005 
opinion, the Board notes that the veteran's entire file was 
reviewed and a comprehensive spine examination was performed.  
Moreover, the opinion acknowledged the veteran's in-service 
treatment but provided a rationale as to why the veteran's 
lumbar spine condition was less likely than not related to 
service.  The Board accordingly finds the April 2005 medical 
opinion to be the most probative as to whether a lumbar spine 
condition was incurred in the veteran's service as it was 
based on a thorough review of the veteran's file and records 
in addition to a detailed medical examination.    

The first post-service evidence of the veteran's lumbar spine 
condition is in 1985, approximately 11 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the veteran's lumbar spine osteoarthritis 
did not become manifest to a compensable degree within one 
year following active service, presumptive service connection 
for arthritis of the lumbar spine is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the preponderance 
of the evidence is against a finding establishing a direct 
medical nexus between military service and the veteran's 
current lumbar spine condition.  Thus, service connection for 
a lumbar spine condition is not warranted.  

The veteran contends that his current lumbar spine condition 
is related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's lumbar spine condition began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the spine condition was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, July 2003, 
and March 2005;  a rating decision in December 2002; and a 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has 
satisfied its duty to notify the appellant and satisfied that 
duty prior to the final adjudication in the November 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine condition.  
To this extent only, the appeal is granted.  

Service connection for a lumbar spine condition is denied.


___________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


